                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


BLAINE CHIASSON                                            CASE NO. 6:16-CV-00968

VERSUS                                                     JUDGE ROBERT R. SUMMERHAYS

BRAND ENERGY SOLUTIONS, LLC,                               MAGISTRATE JUDGE HANNA
ET AL.


                                   MEMORANDUM RULING

       Before the Court are two Motions for Summary Judgment filed by Defendants BP

Exploration & Production, Inc. (“BP”) [ECF No. 120] and Ecoserv, LLC (“Ecoserv”) [ECF No.

133]. Pursuant to their motions, Defendants seek dismissal of all claims brought against them by

Plaintiff Blaine Chiasson. For the following reasons, the motions are GRANTED and all claims

against BP and Ecoserv are DISMISSED WITH PREJUDICE.

                                               I.
                                           BACKGROUND

       Plaintiff brings this suit in admiralty for personal injuries allegedly incurred due to a slip

and fall on March 22, 2016, while working onboard the WEST CAPRICORN, a semi-submersible

drilling rig located off the coast of Louisiana and owned by Defendant Seadrill Americas, Inc.

(“Seadrill”). [ECF No. 63 at 3-4, ¶¶ 7, 9]. At the time of the incident Plaintiff was employed by

Brand Energy Solutions, LLC (“Brand Energy”). 1 Id. In March of 2016, Seadrill contracted with

Defendant M&M Industrial Services, Inc. (“M&M) to provide scaffold builders to facilitate

maintenance work on the WEST CAPRICORN’s mud tanks. [ECF No. 122-1 at 1, ¶ 3]. M&M in

turn contracted with Brand Energy to erect the scaffolding in the mud tanks. Id. On Plaintiff’s


1
 Brand Energy and its Insurer have intervened in this suit to recover from Defendants amounts paid (and
amounts to be paid) to Plaintiff in longshore benefits. [ECF No. 106].
second day of work, he slipped in drilling mud while working in Reserve Mud Tank No. 5,

resulting in injuries to his knee, hip and back. Id. at ¶¶ 4, 8.

        Prior to Plaintiff’s accident, BP had time chartered the WEST CAPRICORN from Seadrill

for drilling operations. Id. at ¶ 20]. Approximately two months prior to Plaintiff’s accident, BP’s

charter was ending and it was preparing the vessel for return to Seadrill. [ECF No. 120-7 at 4].

Accordingly, BP’s drilling fluid engineer, M-I SWACO (“M-I”), pumped its drilling mud off the

vessel. 2 BP then retained Ecoserv to clean the WEST CAPRICORN’s mud system, which included

the vessel’s eight mud tanks. [ECF No. 143-1 at 1, ¶ 3]. After Ecoserv cleaned a tank, the Ecoserv

supervisor would contact the M-I mud engineer who would inspect the tank. Id. at ¶ 4. Once the

Ecoserv supervisor and the M-I engineer were satisfied a tank was clean and dry, the Seadrill

derrickman would inspect the tank. Id. at ¶¶ 8, 16; see also ECF No. 111-6 at 2. If satisfied the

tank was clean and dry, the derrickman would place the hatch cover back on top of the tank to seal

it. [ECF No. 143-1 at 1-2, ¶¶ 15-16]. As to Reserve Mud Tank No. 5 specifically, the Ecoserv

supervisor testified that Ecoserv cleaned the tank from January 31 to February 1, 2016. [ECF No.

111-4 at 12]. When he was satisfied the tank was clean and dry, he contacted the M-I mud engineer.

Id. at 16. The M-I mud engineer inspected Tank No. 5 on February 3, 2016 and found the tank

clean and dry. [ECF No. 111-5 at 3-6; see also ECF No. 111-10]. After Seadrill confirmed the tank

was clean, it was sealed by closing the hatch. [ECF No. 133-3 at 10]. On February 8, 2016, Ecoserv

finished the cleaning process and left the ship, along with the M-I mud engineer. [ECF No. 122-1

at 3, ¶ 50]. After Ecoserv and M-I left the vessel, BP conducted no further drilling operations on

the WEST CAPRICORN. Id. at ¶ 61; see also ECF No. 111-6 at 6-8.




2
 The Court previously granted M-I’s motion for summary judgment and dismissed it from this suit. [ECF
No. 142].


                                              Page 2 of 9
       After BP’s operations ended, Seadrill began preparations for stacking the vessel. [ECF No.

122-1 at 4, ¶ 63]. On February 15, 2016, Seadrill performed another inspection of all tanks on the

ship, as it planned to conduct maintenance work on some of the tanks while the vessel was stacked.

[ECF No. 120-16 at 10, ¶¶ 63-64]. During this inspection, the ship’s logs indicate Seadrill found

drilling mud in Reserve Mud Tank No. 7. Id.; see also ECF No. 116 at 2. Accordingly, Seadrill

ordered that all tanks be reopened to reinspect for drilling mud. [ECF No. 116-2 at 25]. Seadrill’s

Offshore Installation Manager (“OIM”) testified that from a review of the daily drilling reports, it

appears that all other tanks were found to be clean. [ECF No. 120-7 at 27-28]. The OIM

additionally testified that the WEST CAPRICORN’s plumbing system includes isolation valves

that are used to prevent liquids from entering a tank. [ECF No. 116-5 at 3-4]. The valves for the

pipes are located outside of the tanks, they are locked, and only Seadrill personnel have access to

the valves. Id. at 5, 13. During the cleaning process, the valves are shut off. Id. at 3. The OIM

testified that once a tank was clean, dry and sealed, the only way for mud to re-enter the tank was

if Seadrill personnel opened a valve. Id.

       On March 21, 2016, Plaintiff arrived on the vessel to begin erecting scaffolding in the tanks

to facilitate Seadrill’s maintenance work. Plaintiff testified it was common to be on alert for

slipping hazards when working in mud tanks, and he testified drilling mud was present in the tank

in which he worked the first day. [ECF No. 111-8 at 1; ECF No. 116-1 at 2, ¶ 22]. Accordingly,

Plaintiff requested and received rubber boots from Seadrill. [ECF No. 111-8 at 22; ECF No. 120-

3 at 12]. On Plaintiff’s second day of work, he was advised during a Job Safety Analysis meeting

that the tanks were slippery. [ECF No. 111-8 at 1-2, 20-21; see also ECF No. 111-11 at 2]. Plaintiff

testified that he worked in Tank No. 5 for approximately nine hours that day and climbed into and

out of Tank No. 5 approximately six times without incident. [ECF No. 111-8 at 8-9, 21]. However,




                                            Page 3 of 9
on his last trip into the tank, Plaintiff stepped onto the deck of the tank, turned and took a step

towards the tank’s fixed ladder, and as he stepped his foot slipped in drilling mud resulting in his

injuries. [ECF No. 111-8 at 16-18]. Plaintiff contends BP and Ecoserv are liable for his injuries

due to their alleged failure to remove all drilling mud from Reserve Mud Tank No. 5 in February

2016. BP and Ecoserv now seek dismissal of Plaintiff’s claims.

                                              II.
                                        APPLICABLE LAW

A.     Summary Judgment Standard

       “A party may move for summary judgment, identifying each claim or defense–or the part

of each claim or defense–on which summary judgment is sought.” Fed. R. Civ. P. 56(a). “The

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Id. “A genuine issue of

material fact exists when the evidence is such that a reasonable jury could return a verdict for the

non-moving party.” Quality Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728

(5th Cir. 2010). As summarized by the Fifth Circuit:

       When seeking summary judgment, the movant bears the initial responsibility of
       demonstrating the absence of an issue of material fact with respect to those issues
       on which the movant bears the burden of proof at trial. However, where the
       nonmovant bears the burden of proof at trial, the movant may merely point to an
       absence of evidence, thus shifting to the non-movant the burden of demonstrating
       by competent summary judgment proof that there is an issue of material fact
       warranting trial.

Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (5th Cir.1994) (internal citations omitted).

       When reviewing evidence in connection with a motion for summary judgment, “the court

must disregard all evidence favorable to the moving party that the jury is not required to believe,

and should give credence to the evidence favoring the nonmoving party as well as that evidence

supporting the moving party that is uncontradicted and unimpeached.” Roberts v. Cardinal Servs.,



                                            Page 4 of 9
266 F.3d 368, 373 (5th Cir.2001); see also Feist v. Louisiana, Dept. of Justice, Office of the Atty.

Gen., 730 F.3d 450, 452 (5th Cir. 2013) (court must view all facts and evidence in the light most

favorable to the non-moving party). “Credibility determinations are not part of the summary

judgment analysis.” Quorum Health Resources, L.L.C. v. Maverick County Hosp. Dist., 308 F.3d

451, 458 (5th Cir. 2002). Rule 56 “mandates the entry of summary judgment . . . against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof.” Patrick v. Ridge, 394 F.3d

311, 315 (5th Cir. 2004) (alterations in original) (quoting Celotex v. Catrett, 477 U.S. 317, 322

(1986)).

B.     Maritime Negligence

       “It is a settled principle of maritime law that a shipowner owes the duty of exercising

reasonable care towards those lawfully aboard the vessel who are not members of the crew.”

Kermarec v. Compagnie Generate Transatlantique, 358 U.S. 625, 630 (U.S. 1959); see also

Daigle v. Point Landing, Inc., 616 F.2d 825, 827 (5th Cir.1980) (a plaintiff in a maritime tort case

“is owed a duty of ordinary care”). To establish negligence under general maritime law, a plaintiff

“must demonstrate that there was a duty owed by the defendant to the plaintiff, breach of that duty,

injury sustained by plaintiff, and a causal connection between defendant’s conduct and the

plaintiff's injury.” In re Cooper/T. Smith, 929 F.2d 1073, 1077 (5th Cir.1991). “Whether a

defendant owes a plaintiff a legal duty is a question of law.” Canal Barge Co., Inc. v. Torco Oil

Co., 220 F.3d 370, 376 (5th Cir.2000) (quoting Florida Fuels, Inc. v. Citgo Petroleum Corp., 6

F.3d 330, 333 (5th Cir. 1993)). “Determination of the tortfeasor’s duty, and its parameters, is a

function of the court.” Consolidated Aluminum Corp. v. C.F. Bean Corp., 833 F.2d 65, 67 (5th

Cir. 1987). Whether a party owes a duty to another depends on a variety of factors, “most notably




                                            Page 5 of 9
the foreseeability of the harm suffered by the complaining party.” Canal Barge at 377 (quoting

Consolidated Aluminum at 67). “Duty . . . is measured by the scope of the risk that negligent

conduct foreseeably entails.” Id. (quoting Consolidated Aluminum at 67) (alterations in original).

                                                 III.
                                               ANALYSIS

        BP and Ecoserv argue they owed no duty to an employee of a third-party contractor

performing work on the WEST CAPRICORN forty-two days after Ecoserv completed cleaning

the vessel’s mud system (including Tank No. 5) and BP ceased all drilling operations. [ECF No.

120-1 at 16-17; ECF No. 133-1 at 9]. BP and Ecoserv additionally argue that even assuming they

owed a duty to protect Chiasson from the risk of slipping in drilling mud forty-two days after

completion of the cleaning of the vessel’s mud system, there is no evidence they breached that

duty. Plaintiff responds that Defendants owed a duty to clean and remove all mud from the drilling

rig, and Defendants breached their duty because after completion of their work, “mud remained

on the rig” causing Plaintiff to slip and fall. [ECF No. 143 at 1; see also ECF No. 122 at 4]. While

Plaintiff concedes there is no evidence establishing “exactly how and or why mud was in Reserve

Mud Tank No. 5 on March 22, 2016,” [ECF No. 143 at 5; see also ECF No. 116 at 7], he

nevertheless assumes that because BP and Ecoserv were responsible for ensuring all mud was

removed from the vessel in February 2016, and because Plaintiff slipped and fell in drilling mud

on March 22, 2016, the only possible explanation is that Plaintiff fell in mud that was left on the

rig by BP and/or Ecoserv. 3 [ECF No. 143 at 7; ECF No. 122 at 4].




3
  Plaintiff appears to be making a res ipsa loquitur argument. However, that doctrine applies only where
“the instrumentality causing the injury was under the exclusive control of the defendant.” See e.g. U.S. v.
Nassau Marine Corp., 778 F.2d 1111, 1115-16 (5th Cir. 1985). As neither BP nor Ecoserv was in exclusive
control of the vessel, that doctrine is unavailable to Plaintiff.


                                               Page 6 of 9
        The Court finds Plaintiff has failed to carry his burden of demonstrating by competent

summary judgment proof that there is an issue of material fact warranting trial. Even assuming for

purposes of this motion that Defendants owed Plaintiff a duty of reasonable care, Plaintiff has

failed to show they breached that duty. While Plaintiff argues Defendants breached their duty of

care by failing to ensure all mud was removed from Tank No. 5, he points to no evidence in the

record supporting his argument. Defendants on the other hand have pointed to evidence in the

record showing Tank No. 5 was clean, dry and sealed on February 3, 2016 – over forty days before

Plaintiff’s accident – and Defendants had no further involvement with any of the vessel’s tanks or

its mud system thereafter. As Plaintiff cites no evidence supporting a different conclusion, he has

failed to meet his “burden of demonstrating by competent summary judgment proof that there is

an issue of material fact warranting trial.” 4 Lindsey, 16 F.3d at 618. A non-movant’s burden on

summary judgment “is not satisfied with some metaphysical doubt as to the material facts, by

conclusory allegations, or by only a scintilla of evidence.” Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (internal citations, quotation marks omitted). Courts do not “in the absence

of any proof, assume that the nonmoving party could or would prove the necessary facts.” Id.

(emphasis omitted).

        Additionally, even assuming Defendants owed Plaintiff a duty which they breached, there

is insufficient evidence showing a causal connection between the purported breach and Plaintiff’s

injury. “Under the general maritime law, a party’s negligence is actionable only if it is a ‘legal

cause’ of the plaintiff’s injuries.” Donaghey v. Ocean Drilling & Expl. Co., 974 F.2d 646, 649 (5th

Cir.1992) (citing Chavez v. Noble Drilling Corp., 567 F.2d 287, 289 (5th Cir.1978)). “[L]egal


4
  Indeed, even Plaintiff’s liability expert, Dennis R. Howard, finds Ecoserv properly cleaned Reserve Mud
Tank No. 5 in February 2016, and the presence of drilling mud on the day of Plaintiff’s accident was due
to the negligence of Seadrill. [ECF No. 133-13 at 6-7].



                                              Page 7 of 9
cause is something more than ‘but for’ causation, and the negligence must be a ‘substantial factor’

in the injury.” Id. (alterations in original) (quoting Thomas v. Express Boat Co., 759 F.2d 444, 448

(5th Cir. 1985)). In this matter, the evidence shows it was not uncommon for Plaintiff to work in

slippery conditions, Plaintiff and his supervisor were aware that drilling mud was on the floor of

Tank No. 5 causing it to be slippery, and Plaintiff took extra precautions due to those slippery

conditions. [ECF No. 111-2 at ¶ 22; ECF No. 111-7 at 4-5; ECF No. 111-8 at 20-22] Plaintiff

testified he was vested with “stop work” authority but declined to exercise that authority despite

his concern about the condition of the tank. [ECF No. 120-3 at 6, 11]. Plaintiff has made no

argument that he would have conducted his work in a different manner had BP or Ecoserv

specifically advised him of the presence of drilling mud in Tank No. 5. In sum, Plaintiff has failed

to show any causal connection between Defendants’ failure to advise Plaintiff of that which he

already knew – that Tank No. 5 was slippery – and his injuries.

       Finally, the general rule in maritime law is that “[a] principal is not liable for the torts of

an independent contractor unless the principal exercises operational control over or expressly or

impliedly authorizes the independent contractor’s actions.” Landry v. Huthnance Drilling Co., 889

F.2d 1469, 1471 (5th Cir. 1989). A fortiari, an independent contractor is not liable for the torts of

another independent contractor unless, at the very least, one of the independent contractors

exercises operational control over the other. Id. The operational control test is not satisfied unless

it is shown that the principal (or controlling independent contractor) determined the method by

which the employees were to perform their work and instructed them accordingly. Id. at 1471-72.

In this matter, neither BP nor Ecoserv had oversight authority over Brand Energy employees and

were not even present on the vessel at any time during Brand Energy’s operations. Simply put, the

Court finds any duty owed by BP and/or Ecoserv did not encompass the risk that Plaintiff would




                                             Page 8 of 9
injure himself by performing an admittedly unsafe action that he voluntarily undertook without

any direction to do so from BP or Ecoserv. See e.g. Skinner v. Schlumberger Technology

Corporation, 655 Fed.Appx 188, 193 (5th Cir. 2016); Thibodeaux v. M-I, LLC, 2009 WL 1310792,

*8 (W.D.La. May 8, 2009).

       For the reasons set forth herein, BP and Ecoserv’s Motions for Summary Judgment [ECF

No. 120; ECF No. 133] are GRANTED, and all claims asserted against BP and Ecoserv are

DISMISSED WITH PREJUDICE.

       THUS DONE in Chambers on this 6th day of April, 2020.




                                                      ROBERT R. SUMMERHAYS
                                                   UNITED STATES DISTRICT JUDGE




                                         Page 9 of 9
